Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-8, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fetz et al (“Electrospun Template Architecture and Composition Regulate Neutrophil NETosis In Vitro and In Vivo”, Tissue Engineering & Regenerative Medicine International Society, Vol.23, Numbers 19 and 20, pg.1054-1063) in view of Wagner et al (WO 2016/118476 A1). 
Fetz teaches that neutrophils respond to an implanted biomaterial and prime the microenvironment for recruited immune cells by secreting factors and releasing neutrophil extracellular traps (NETs) through NETosis (see abstract, pg.1055, left-hand col., 3rd-4th paras.).  Fetz teaches (pg.1055, left-hand col., 3rd para.) that NETs may be extruded on the surface of implanted tissue regeneration templates and precondition the ensuing innate immune response.  Fetz teaches (see pg.1061, 2nd para. under “Conclusion”) that a high degree of NETosis in vivo may result in a pro-inflammatory microenvironment that inhibits marginal tissue integration and angiogenesis.  In the reference, Fetz evaluates the role of electrospun polydioxanone template (an implanted biomaterial composed of electrospun resorbable polydioxanone) architecture and composition in regulating the degree of NETosis (see abstract; pg.1055, left-hand col., 4th para.; and pg.1060, right-hand col., last para.).  Fetz teaches (abstract; pg.1054, last rd-4th paras.; pg.1061, left-hand col., 5th para.; pg.1061, right-hand col., 3rd para.) that the goal is to design temporary templates that initiate and guide the innate healing process through tissue integration and regeneration while preventing fibrosis, and Fetz teaches using a electrospun polydioxanone (PDO) template fabricated with small-diameter (0.25-0.35 um) and large-diameter (1.0-2.00 um) fibers (Fetz also teaches that PDO templates with a larger fiber and pore diameter reduce the degree of template-bound NETs).
Fetz does not teach the use of instant Cl-amidine.  Wagner teaches ([00252]) that in spite of their proposed protective role in infectious diseases, NETs and their components are cytotoxic, pro-inflammatory and pro-thrombotic and that excessive NET formation can negatively impact organ function.  Wagner teaches (see [0009]-[0012], claims 1-3, 20-21 and 24) administering (to a subject in need) a therapeutically effective amount of anti-NET compound (instant agent that inhibits NETosis), such as Cl-amidine (a PAD4 inhibitor), to treat, prevent or inhibit organ fibrosis, inflammation and PAD4 (peptidyl arginine deiminase).  Wagner teaches ([00167] and [00143]) that the anti-NET compound (Cl-amidine) can be implanted into a patient and that its anti-NET compound can be provided in a pharmaceutically acceptable carrier or vehicle that is integrated in a delivery device.    
Since Fetz clearly aims to regulate and reduce NETosis, it would have been obvious to one skilled in the art to design a combination of therapeutically effective amount of Wagner’s anti-NET compound, Cl-amidine (a PAD4 inhibitor), and Fetz’s electrospun polydioxanone template with a reasonable expectation of treating, preventing or inhibiting organ fibrosis, inflammation and PAD4 by reducing the template-Thus, Fetz in view of Wagner renders obvious instant claims 3-8, 10, 14-18.  
Claims 8, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fetz et al (“Electrospun Template Architecture and Composition Regulate Neutrophil NETosis In Vitro and In Vivo”, Tissue Engineering & Regenerative Medicine International Society, Vol.23, Numbers 19 and 20, pg.1054-1063) in view of Wagner et al (WO 2016/118476 A1). 
As discussed above in Paragraph 3, Wagner teaches ([00252]) that in spite of their proposed protective role in infectious diseases, NETs and their components are cytotoxic, pro-inflammatory and pro-thrombotic and that excessive NET formation can negatively impact organ function.  Wagner teaches (see [0009]-[0012], claims 1-3, 20-21 and 24) administering (to a subject in need) a therapeutically effective amount of anti-NET compound (instant agent that inhibits NETosis), such as Cl-amidine (a PAD4 inhibitor), to treat, prevent or inhibit organ fibrosis, inflammation and PAD4 (peptidyl arginine deiminase).  Wagner teaches ([00167]) that for the administration to a subject, its anti-NET compound (Cl-amidine) can be provided in pharmaceutically acceptable composition together with one or more pharmaceutically acceptable carriers and that such pharmaceutical composition containing the anti-NET compound can be implanted into a patient.  By the term “pharmaceutically-acceptable carrier”, Wagner means a pharmaceutically-acceptable material, composition or vehicle involved in carrying or transporting the subject compound from one organ, or portion of the body, to another organ, or portion of the body (see [00169]).  Wagner furthermore teaches ([00143]) that its anti-NET compound can be provided in a pharmaceutically acceptable carrier that is integrated in a skin graft, or delivery device.  Based on Wagner’s teaching, it would have been obvious to provide Wagner’s Cl-amidine (its anti-NET compound) in a pharmaceutically acceptable carrier that is integrated in a skin graft (which is a biological scaffold or template) and then implant into a patient with a reasonable expectation of treating, preventing or inhibiting organ fibrosis, inflammation and PAD4.  Thus, Wagner renders obvious instant claims 8, 10 and 14-16.  
Response to Arguments
Applicant first argues that Wagner fails to appreciate that Cl-amidine could be incorporated into a template and that if so incorporated, the Cl-amidine would reduce the local NETosis that occurs at the site of template implantation.  However, as discussed above, Wagner teaches that its anti-NET compound (Cl-amidine) can be administered to a patient by providing the anti-NET compound in pharmaceutically acceptable composition together with a pharmaceutically acceptable carrier (or vehicle) and that such pharmaceutical composition containing the anti-NET compound can be implanted into a patient.  Wagner furthermore teaches that its anti-NET compound can be provided in a pharmaceutically acceptable carrier that is integrated in a skin graft, or delivery device.  Based on Wagner’s such teaching, one skilled in the art would reasonably expect that Wagner’s Cl-amidine could be incorporated into Fetz’s template and that when incorporated, the Cl-amidine would reduce the local NETosis that occurs at the site of the template implantation (since Wagner already teaches that Cl-amidine treats, prevent or inhibit organ fibrosis, inflammation and PAD4).
With Bowlin’s 132 declaration, applicant argues that one skilled in the art would have understood that the combination of electrospun PDO templates with a therapeutically effective amount of the anti-NET compound, Cl-amidine was not readily predictable.  Applicant argues that Bowlin’s declaration shows that it would not be obvious that Cl-amidine would survive exposure to the HFP solvent, be released after incorporation into the PDO fibers, nor be active or functional after processing, storage, and release from the fibers.  Bowlin’s declaration states that prior attempts to incorporate several biologically active molecules into the PDO matrix, including fibrinogen and BMP, failed miserably due to the solvent HFP and conditions used in the electrospinning of PDO, which resulted in the molecules no longer possessing biological activity.  Thus, the declaration states that Dr. Bowlin anticipated that Cl-amidine might not survive exposure to HFP, due to the presence of the potential leaving group, chlorine, on Cl-amidine.  The declaration states that Dr. Bowlin first assessed the biological activity of Cl-amidine after exposure to HFP solvent to mimic the electrospinning process and that surprisingly, CL-amidine retained activity after exposure to HFP (although a reduction in potency compared to controls was observed indicating that some Cl-amidine was denatured and lost activity).  Applicant argue that these surprising results demonstrated the potential to incorporate CL-amidine into electrospun templates without complete loss of activity as initially anticipated and that this potential was demonstrated in Example 6, where Cl-amidine release and activity was determined.  However, applicant’s such argument and Bowlin’s 132 declaration would have been persuasive if the limitation as to the Cl-amidine being exposed to the HFP solvent were part of instant claims (for example, in instant Example 4, applicant describes Cl-amidine being added to the solution, in which PDO is dissolved in HFP).  Such limitation is not present in instant claims.  Besides, instant claims 8, 10 and 14-16 do not even require the presence of the electrospun PDO template.  Therefore, what Bowlin’s 132 declaration is trying to show as unexpected results is not commensurate in scope with the broadest claims (see MPEP 716.02(d)) (such problem can be corrected if applicant incorporates the limitation with respect to the HFP solvent and requires the electrospun polydioxanone template in each of the independent claims).    
For the reasons stated above, instant 103 rejection over Fetz in view of Wagner still stands. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 26, 2021